869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Calvin RUFFIN, Plaintiff-Appellant,v.James E. JOHNSON, Warden;  C.L. Lewis, Captain;  Sgt.Johnson;  Cpl. Whithers;  Cob Gilbert, Defendants-Appellees.
No. 88-6818.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1988.Decided:  Feb. 16, 1989.

John Calvin Ruffin, appellant pro se.
Richard Francis Gorman, III (Office of the Attorney General of Virginia), for appellees.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
John Calvin Ruffin appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ruffin v. Johnson, C/A No. 87-517-AM (E.D.Va. Oct. 4, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.